Citation Nr: 0324444	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Service connection for thrombophlebitis secondary to 
service-connected left knee disability.  

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1967, and from September 1981 to June 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

As the issue of entitlement to service connection for an 
increased rating for the left knee disability is not 
inextricably intertwined with the other issue developed for 
appellate review, a decision has been rendered on this issue.  
Whereas, the remaining issue set forth on the cover page of 
this decision must be REMANDED to the RO for further 
development and consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal for an increased rating 
for his service-connected left knee disability has been 
obtained by the RO.

2.  The veteran's service-connected left knee disability is 
manifested by arthritis, range of motion from zero degrees 
extension to 95 degrees flexion, and no subluxation or 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  But see, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003)

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In October 2001, the RO sent the veteran a letter 
specifically informing him of the evidence and information 
necessary to substantiate his claim for an increased rating 
for his service-connected left knee disability, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  



Factual Background

A review of his service medical records shows that he was 
treated for left knee injuries and underwent a left anterior 
cruciate ligament (ACL) reconstruction.

Private medical records dated from 1994 to 1995 from Family 
Physical Therapy reflect treatment for a bilateral knee 
strain and contusion.

At a July 1994 VA orthopedic examination, the veteran 
complained of left knee pain, clicking, occasional 
instability, intermittent swelling and exacerbation, and 
decreased range of motion.  He said he was able to ambulate 
with full weight bearing without any external ambulatory 
device, and took no particular medication for this condition.  
On examination, there was no gross visible swelling or 
deformity, no loss of active or passive motion, and there was 
some discomfort and stiffness on motion.  The knee was stable 
and there was considerable crepitation on patellar motion.  
There was a well-healed medial parapatellar scar as well as 
arthroscopic portal scars, which were not tender.  There was 
no gross muscle atrophy.  There was decreased range of motion 
of the left knee, and some pain with assisted range of 
motion, active range of motion and weight bearing.  There was 
1+ edema of the left knee.  Range of motion of the left knee 
was from full extension to 107 degrees.  The diagnosis was 
postoperative traumatic internal derangement of the left 
knee.

In a January 1995 decision, the RO established service 
connection for residuals of a left knee injury, including 
arthritis, with a 10 percent rating.

Private medical records dated from January 1995 to August 
1995 from Dr. V. Rodgers reflect treatment (including 
surgery) for complaints of bilateral knee pain.  A January 
1995 treatment note shows that the veteran injured both knees 
in a motor vehicle accident in September 1994.  On 
examination, range of motion of the left knee was from full 
extension to 120 degrees of flexion.  An April 1995 treatment 
note shows that the veteran underwent an arthroscopic lateral 
meniscectomy, a chondroplasty of the medial femur, and a 
synovectomy of the left knee.  The diagnosis was degenerative 
arthritis of the left knee with a lateral meniscus tear.  An 
August 1995 treatment note shows that the veteran had 
regained 120 degrees of motion in his left knee, which was 
much less painful.  The left knee was mildly swollen, and the 
left quadriceps was mildly atrophied.

Private medical records dated from April 1995 to June 1995 
from Hamot Medical Center reflect that the veteran underwent 
bilateral knee surgeries.  Physical examinations in April and 
June 1995 were negative for any peripheral vascular disease.  

At a September 1995 VA general medical examination, the 
veteran complained of painful knees.  The pertinent diagnosis 
was a history of a knee problem.

At a September 1995 VA orthopedic examination, the veteran 
complained of pain and swelling of both knees, which was a 
little more apparent on the left.  He said he used ice 
continually every day.  He reported difficulty walking very 
far or driving with his knees bent.  He said he wore 
bilateral orthoses with any activity.  He said he 
occasionally used a cane.  On examination, there were well-
healed medial parapatellar scars, and well-healed 
arthroscopic scars.  There was slight bilateral swelling of 
the knees.  There was good stability, both anterior-
posterior, and laterally.  There was some stiffness and 
minimal crepitation on motion.  There was motion from full 
extension to approximately 130 degrees of flexion.  Motion 
was not particularly painful, and there was good power.  An 
X-ray study of the left knee showed mild narrowing of the 
medial joint compartment with marginal osteophyte formation.  
There was no evidence of joint effusion, and no fracture or 
other acute bone lesion.  A small broad-based exostosis was 
noted involving the proximal anterior tibia.  The diagnostic 
impression was no significant acute findings and mild 
osteoarthritis, primarily with medial compartment joint 
disease.  An X-ray study of both knees showed osteoarthritic 
changes of both knees, right greater than left.  The 
pertinent diagnosis was post-traumatic ligamentous injury to 
the left knee with secondary arthritic changes.

In a December 1995 decision, the RO granted a temporary total 
rating for convalescence for the service-connected left knee 
disability, effective in April 1995, with a 10 percent rating 
effective in June 1995.

In January 1997, the veteran submitted a claim for an 
increased rating for a service-connected left knee 
disability.  He asserted that his service-connected left knee 
disability was manifested by pain and swelling with 
limitation of motion.

At an April 1997 VA orthopedic examination, the examiner 
noted a well-healed medial parapatellar surgical scar, which 
was non-tender with no keloid formation.  There was no 
swelling or malalignment.  Range of motion and power were 
normal.  The knee was stable in all directions, and there was 
some crepitation and stiffness on motion and pain and 
tenderness on passive patellar motion.  The patella tracked 
normally.  An X-ray study of the left knee showed progressive 
patellofemoral narrowing with some bone spur formation of the 
patella, with comparison to a 1994 X-ray study.  There was 
mild osteoarthritic joint space narrowing of the knee with 
slight marginal osteophyte formation, which was minimally 
progressive since 1994.  The diagnostic impression was mild 
knee joint and moderate patellofemoral arthritis without 
other acute findings.  The pertinent diagnosis was 
postoperative surgical procedure of the left knee.

By a letter dated in July 1998, the veteran's representative 
summarized a discussion between the veteran, a VA 
representative, and himself.  He indicated that the veteran 
reported chronic severe instability of the anterior left 
knee, and said he wore three different left knee braces.  The 
veteran reported left knee swelling, and requested another VA 
examination.  The veteran's representative asserted that the 
veteran had anterior instability and nerve involvement due to 
his in-service left knee ACL surgery.

At a July 1998 VA orthopedic examination, the veteran 
complained of left knee aching and swelling and a numbness 
over his knee caps, and said he used two or three different 
knee orthoses depending on his activities.  He said he 
continued to exercise and do physiotherapy.  On examination, 
there was no gross swelling or malalignment.  Range of motion 
was from zero degrees of extension to 125 degrees of flexion.  
The knee was stable in all phases, and there was pain on 
passive patellar motion.  Patellar motion was anatomic, and 
there were no other areas of pain or tenderness.

In July 2000, the veteran presented at a VA facility with 
bilateral leg swelling and cramping.  The diagnosis was 
venous insufficiency.  In August 2000, the veteran was 
diagnosed with varicose veins and stasis dermatitis.  

Private treatment records from Manuel Soares, M.D., are of 
record.  In May 2001, the veteran complained of left knee 
patellofemoral pain and stiffness with marked difficulty in 
stair climbing.  Examination noted no muscular atrophy or 
deformity.  No effusion was present.  Range of motion of the 
left knee was full with pain on extreme flexion.  There was a 
positive patellar inhibition test with good tracking and no 
subluxation.  The diagnosis was left knee patellofemoral 
arthritis.  In July 2001, the veteran's left knee pain was 
noted to have been significantly relieved.  Examination noted 
no significant effusion or tenderness.  Left knee extension 
was full; flexion was 120 degrees with "real stop beyond and 
pain."  

A VA joints examination was conducted in November 2001.  The 
veteran complained of pain, stiffness and some instability of 
the left knee.  Range of motion of the left knee was from 
zero degrees extension to 95 degrees flexion.  The left knee 
was stable and there was no crepitation.  The left knee was 
somewhat stiff and motion was uncomfortable.  Tenderness was 
noted over the medial joint line area.  The left patella 
tracked normally.  The diagnosis was postoperative 
reconstruction surgery of the left knee.  

A VA vascular examination was conducted in November 2001.  
The veteran stated that he had surgical reconstruction of the 
left knee in 1986, and in 1988, he developed phlebitis of the 
left leg.  The pertinent diagnoses were status post phlebitis 
of the left lower extremity, 1988; and dermatitis, 
varicosities associated with venous insufficiency of the left 
lower extremity.  The examiner stated that the veteran had 
surgical reconstruction of the left knee and two years later 
developed phlebitis of the left leg.  The examiner opined 
that he did not believe that there was any relationship 
between the arthritis and the phlebitis.  

The veteran also contends that his left knee disability is 
more disabling than currently evaluated.  
Legal Analysis 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Diagnostic Code 5257.  A 0 
percent rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. § 
4.31.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Further, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Under the criteria 
pertaining to degenerative arthritis, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion.

The medical evidence shows that there is no laxity of the 
veteran's left knee ligaments and that he has good stability 
of the knee, despite his lay assertions to the contrary.  The 
medical evidence does not show any recent recurrent 
subluxation or lateral instability of the left knee, as 
required for a rating under Diagnostic Code 5257.  Therefore, 
the Board finds that a compensable rating under this code is 
not warranted.  38 C.F.R. § 4.31.

The Board notes that a separate compensable evaluation for 
subluxation or instability of the left knee, in addition to a 
compensable evaluation for arthritis with limitation of 
motion of the left knee (which is permitted in certain 
circumstances under VAOPGCPREC 9-98 and 23-97), is not 
permitted in the present case because a compensable rating 
for instability or subluxation is not warranted under Code 
5257.

The medical evidence shows that the veteran has arthritis 
with no limitation of extension of the knee, and with a some 
degree of limitation of flexion.  See 38 C.F.R. § 4.71, Plate 
II (standard range of motion of the knee is from zero degrees 
extension to 140 degrees flexion).  At the most recent 
examination in November 2001, left knee range of motion was 
from zero to 95 degrees.  (Range of motion of the left knee 
was noted to have been less limited or normal during private 
treatment in 2001).  The evidence does not show that the 
veteran has a compensable degree of limitation of motion of 
the left knee under Diagnostic Codes 5260 or 5261.  However, 
the presence of arthritis plus at least some limitation of 
flexion warrants a 10 percent rating under Diagnostic Codes 
5003 and 5010.  Additional limitation of motion due to pain 
on use or during flare-ups, to the extent required for a 
rating higher than 10 percent, is not shown.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that a 10 percent rating is proper for the 
service- connected left knee disability on the basis of 
arthritis with a noncompensable degree of limitation of 
motion.

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
service-connected left knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for the left knee disability is denied.


REMAND

After a preliminary review of this case, the Board finds that 
appellate adjudication of the claim for service connection 
for thrombophlebitis secondary to service-connected left knee 
disability is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  As mentioned earlier, on November 
9, 2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before that date and not yet 
final.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes after a claim has been 
filed, but before the administrative process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).  But see Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) (holding that 
congressional enactments and administrative rules will not be 
construed to have retroactive effect unless their language 
requires this result).  In the Kuzma case, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) also 
noted that, as previously held in Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) and Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002), there is nothing in the VCAA to suggest 
that section 3(a) was intended to apply retroactively.  The 
Federal Circuit Court went on to remove all doubt and 
overrule both Karnas and Holliday v. Principi, 
14 Vet. App. 280 (2001) to the extent they conflict with the 
Supreme Court's and Federal Circuit Court's authority.

In response to the recent holding in the Kuzma case, the 
Chairman of the Board has asked VA's General Counsel for 
guidance in determining the scope of that holding.  A 
response is forthcoming, but not yet of record.

So in the meantime, current policy must be the guide, meaning 
the veteran's claim for service connection for 
thrombophlebitis secondary to service-connected left knee 
disability must be returned to the RO for compliance with the 
preliminary notice and duty to assist provisions of the VCAA, 
and to have the claim reconsidered on the merits.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action pertaining to the 
claim for service connection for 
thrombophlebitis secondary to service-
connected left knee disability required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107), are fully complied with 
and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim on the merits for 
service connection for thrombophlebitis 
secondary to service-connected left knee 
disability, i.e., de novo, based on all 
of the evidence in the claims folder (c-
file).

3.  If the issue remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



